ING USA Annuity and Life Insurance Company And Its Separate Account B Notice Dated May 3, 2013 Regarding The Following Registrations: ING GoldenSelect Access GoldenSelect Value ING GoldenSelect Legends GoldenSelect Fund for Life ING GoldenSelect Access One ING Rollover Choice Variable Annuity ING GoldenSelect DVA ING Focus Variable Annuity ING GoldenSelect DVA Plus ING Simplicity Variable Annuity ING GoldenSelect ESII ING Income Generation Annuity ING GoldenSelect Generations ING Frontier Variable Annuity ING GoldenSelect Opportunities ING Premium Plus ING GoldenSelect Landmark ING SmartDesign Advantage ING Architect ING SmartDesign Variable Annuity GoldenSelect DVA Series 100 ING SmartDesign Signature ING GoldenSelect Granite PrimElite Wells Fargo ING Opportunities GoldenSelect Premium Plus featuring the Galaxy Wells Fargo ING Landmark VIP Fund GoldenSelect Genesis I and GoldenSelect Genesis Flex The definitive filing under Accession No. 0000836687-13-000142 filed on May 2, 2013 was inadvertently filed for the above listed prospectuses and is not applicable to those registrations. The definitive filing is only applicable to ING GoldenSelect Premium Plus, No. 333-28755, Class C000002509.
